[[Image here]]
concurring specially.
The trial court ordered the Department of Health and Rehabilitative Services (HRS) to pay for treatment of an ungovernable dependent child in a secure residential treatment facility within 24 hours of the order. HRS asserts that the trial court erred under Department of Health and Rehabilitative Services v. V.L., 583 So.2d 765 (Fla. 5th DCA), rev. denied, 591 So.2d 185 (Fla.1991), and that the order should have required placement only when funds for residential treatment became available.
HRS invites a comparison between the facts of V.L. and the instant case and argues that they are identical. We are unable to make such a comparison because there is no transcript of the placement hearing except for an inaudible electronic record. Included in the record is the affidavit of the district human services program director of HRS indicating that HRS’ budget for children’s mental health residential treatment has a “projected deficit” of $675,000. That affidavit has two deficiencies: (1) it was prepared and filed after the entry of the placement order and was not available for consideration by the trial court, and (2) the alleged “projected deficit” in the instant case is not an “actual deficit,” the condition that existed in V.L.